Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered November 26, 1990, convicting defendant, after jury trial, of assault in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s appellate challenge to the court’s supplemental instructions on justification was not preserved by appropriate objection (CPL 470.05), and, in any event, is without merit in that the charge, when viewed as a whole (People v St. Martine, 160 AD2d 35, 38, lv denied 76 NY2d 990), comported with the evidence (see, Penal Law § 35.15 [1], [2]; People v Major, 116 AD2d 594). Given the serious and nearly fatal extent of the injuries inflicted, the maximum sentence imposed cannot be deemed excessive (see, People v Rogers, 163 AD2d 157, 158, lv denied 76 NY2d 943). Concur—Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.